ICJ_112_UseOfForce_YUG_ESP_1999-06-02_ORD_01_NA_08_FR.txt. 817

OPINION INDIVIDUELLE DE M. KRECA

[Traduction ]
TABLE DES MATIERES
Paragraphes
I. LA COMPOSITION DE LA COUR EN L’ESPECE 1-4
II]. COMMENT APPRÉCIER LA RESERVE DE L'ESPAGNE À L'ARTICLE [X
DE LA CONVENTION SUR LE GÉNOCIDE 5
TH. AUTRES QUESTIONS PERTINENTES 6-9

60
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 818
I. LA COMPOSITION DE LA COUR EN L’ESPECE

1. Compte tenu de la différence de principe entre la magistrature inter-
nationale et le système judiciaire interne de chaque Etat, l'institution du
juge ad hoc a fondamentalement un double rôle:

«a) rétablir l'égalité quand la Cour comprend d’ores et déjà sur le
siège un juge ayant la nationalité de Pune des parties; et b) créer une
égalité symbolique entre deux Etats en litige quand aucun membre
de la Cour n’a la nationalité de l’une des parties» (S. Rosenne, The
Law and Practice of the International Court, 1920-1996, vol. IH,
p. 1124-1125).

En l'espèce, on peut se demander si l'institution du juge ad hoc a bien
exercé l’une quelconque de ces deux fonctions élémentaires.

Il est possible de distinguer deux éléments.

Le premier est lié à ce rétablissement de l'égalité entre les parties en ce
qui concerne les relations entre le demandeur et les Etats défendeurs qui
ont un juge national sur le siège. Zn concreto, il faut s'intéresser à cet
égard à la position particulière des Etats défendeurs. Ces derniers, en
effet, comparaissent à un double titre:

primo, ils comparaissent individuellement puisque chacun d'eux est en
litige avec la République fédérale de Yougoslavie;

secundo, ce sont en même temps des Etats membres de l'OTAN dans le
cadre institutionnel de laquelle ils ont engagé une attaque armée contre la
République fédérale de Yougoslavie. Dans ce cadre de l'OTAN, les Etats
défendeurs agissent in corpore, en tant que parties intégrantes d'une orga-
nisation constituant un tout. L'ensemble, le corpus, des volontés des Etats
membres de l'OTAN, quand il s'agit de mener des opérations militaires,
constitue une volonté collective qui est officiellement celle de l'OTAN.

2. On peut se demander par ailleurs si les Etats défendeurs peuvent
être considérés comme faisant cause commune.

Dans l'ordonnance rendue le 20 juillet 1931 dans l'affaire du Régime
douanier entre l'Allemagne et l'Autriche, la Cour permanente de Justice
internationale a énoncé le principe suivant:

«tous les gouvernements qui, devant la Cour, arrivent à la même
conclusion, doivent étre considérés comme faisant cause commune
aux fins de la présente procédure» (C.P.J.I. série A/B n° 41, p. 89).

Dans sa pratique, la Cour a quasiment toujours établi qu'il y avait
«cause commune» en se fondant sur un critère formel, celui de la «même
conclusion» à laquelle aboutissent les parties comparaissant devant elle.

En l'espèce. il est indubitable que ia formulation d’une conclusion
identique est le critère pertinent permettant d'établir que les Etats défen-

61
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 819

deurs font «cause commune». Il était en quelque sorte inévitable de for-
muler la même conclusion en l'espèce puisque la République fédérale de
Yougoslavie a présenté une requête identique a l’encontre de dix Etats
membres de l'OTAN et l'on en a eu la preuve officielle à issue de la pro-
cédure qui s’est déroulée devant la Cour les 10, 11 et 12 mai 1999, les
Etats défendeurs aboutissant tous à une conclusion identique reposant
sur une argumentation pratiquement identique dont les seules variations
concernent la forme et le mode de présentation.

D'où la conclusion inévitable à mon sens que les Etats défendeurs font
tous in concreto cause commune.

3. Quelles incidences faut-il en tirer pour la composition de la Cour en
l'espèce? L'article 31, paragraphe 2, du Statut, dispose: «Si la Cour compte
sur le siège un juge de la nationalité d'une des parties, toute autre partie
peut désigner une personne de son choix pour siéger en qualité de juge.»

Le Statut, donc, définit ainsi le droit de «toute autre partie», c'est-
à-dire une partie autre que celle qui compte un juge de sa nationalité sur le
siège, et il parle de cette autre partie au singulier. Mais il serait erroné
d’en déduire que «toute autre partie» que celle qui compte un juge de sa
nationalité sur le siège ne peut pas, dans certains cas, désigner plusieurs
juges ad hoc. Retenir cette interprétation serait manifestement contraire à
la ratio legis de l'institution du juge ad hoc, lequel en l'espèce a pour
objet «de rétablir l'égalité quand la Cour comprend d’ores et déjà sur le
siège un juge ayant la nationalité de l'une des parties» (S. Rosenne, The
Law and Practice of the International Court, 1920-1996, vol. HII, p. 1124-
1125). L'usage du singulier à l’article 31, paragraphe 2, du Statut, quand
il est question de l'institution du juge ad hoc, permet done simplement
d'individualiser ce droit général, intrinsèque, au rétablissement de l'éga-
lité entre les parties en litige en ce qui concerne la composition de la
Cour, quand l’une des parties compte un juge de sa nationalité sur le
siège tandis que l’autre n'en a pas. Concrètement, appliqué à la présente
instance, ce principe signifie implicitement que le demandeur a le droit de
désigner autant de juges ad hoc qu'il le faut pour rétablir l'égalité entre le
demandeur et les Etats défendeurs qui comptent un juge de leur nationalité
sur le siège et qui font cause commune. Concrètement, ce droit fondamen-
tal au rétablissement de l'égalité dans la composition de la Cour, qui
répond à la règle fondamentale de l'égalité des parties, signifie que la
République fédérale de Yougoslavie doit avoir le droit de désigner cing
juges ad hoc, puisque, sur les dix Etats défendeurs, il y en a cing (les
Etats-Unis d'Amérique, le Royuume-Uni, la France, l'Allemagne et les
Pays-Bas) qui comptent un juge national sur le siège.

S'agissant de ce rétablissement de l’égalité entre la partie autorisée à
désigner un juge ad hoc de son choix, d’une part, et, de l’autre, les parties
qui comptent un juge national sur le siège, le fait est que la République
fédérale de Yougoslavie. comme on peut le constater dans l'ordonnance,
n’a soulevé aucune objection au cas de figure qui se présentait et qui était
que cing Etats défendeurs, pas moins, comptaient un juge de leur natio-
nalité sur le siège. Mais il n’est certainement pas possible de considérer

62
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 820

que ce cas de figure ôte toute pertinence à la question, même si la Répu-
blique fédérale de Yougoslavie a tacitement admis une telle déroga-
tion flagrante à la lettre et à l'esprit de l’article 31, paragraphe 2, du
Statut.

La Cour a, quant à elle, l'obligation de prendre en considération, és
qualité, cette question qui est à ce point cruciale, qui découle directement
de l'égalité des parties et, à l’inverse, qui risque en outre de porter direc-
tement et sensiblement atteinte à l’égalité des parties. La Cour est le gar-
dien de la légalité pour les parties, et, à cette fin, seule est valable la
presumptio juris et de jure — il faut savoir le droit {jura novit curia).
Comme l'ont dit trois membres de la Cour, MM. Bedjaoui, Guillaume
et Ranjeva, dans la déclaration commune qu'ils ont faite dans l’affaire
Lockerbie: «il appartient à la Cour et non aux parties de prendre la
décision requise» (Questions d'interprétation et d'application de fla
convention de Montréal de 1971 résultant de l'incident aérien de
Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni), C.LJ. Recueil
1998, p. 36, par. 11).

A contrario, la Cour risquerait, alors que la question relève véritable-
ment de sa raison d’être, de se cantonner dans l'attitude de l’observateur
passif, qui se contente de prendre connaissance des théses des parties,
puis se prononce.

4, Le second élément à étudier est celui du rétablissement de l’égalité
dans les relations entre le demandeur et les Etats défendeurs qui ne
comptent pas de Juge national sur le siège.

Les Etats défendeurs ne comptant pas de juge national sur le siège ont,
suivant la procédure habituelle, désigné un juge ad hoc de leur choix (Bel-
gique, Canada, Espagne et Italie). Seul le Portugal n’a pas désigné de juge
ad hoc. Le demandeur a successivement soulevé des objections à la dési-
gnation de ces juges ad hoc des Etats demandeurs en invoquant le para-
graphe 5 de l’article 31 du Statut de la Cour. Chaque fois, la Cour a
répondu par la formule habituelle: «La Cour, ... est parvenue à la
conclusion que la désignation d’un juge ad hoc par [le défendeur] se jus-
tifiait dans la présente phase de l'affaire ».

Certes, la formule est laconique, trop peu détaillée pour permettre
d'analyser le raisonnement juridique suivi par la Cour. Le seul élément
qui se prête à une interprétation téléologique est le membre de phrase ser-
vant à qualifier la désignation d’un juge ad hoc, laquelle serait «justifi[ée]
dans la présente phase de l'affaire». À contrario, il est donc possible que
cette désignation de juges ad hoc ne soit «pas justifiée» dans certaines
autres phases de l'affaire. Cette qualification peut s’interpréter comme
une réserve, de la part de la Cour, quant à la désignation de juges ad hoc
par les Etats défendeurs, réserve qui s'expliquerait par l'impossibilité où
se trouverait la Cour de voir, avant qu'elles définissent leur position, quel
est l’intérêt des parties — font-elles ou non cause commune?

Le sens à donner au rétablissement de l'égalité entre les parties, puisque
c'est la raison d’être de l'institution du juge ad hoc dans le cas de figure

63
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 821

où le demandeur et les Etats défendeurs qui font cause commune ne
comptent pas de juge ad hoc de leur nationalité sur le siège, a été défini dans
la pratique de la Cour de façon très claire, sans la moindre ambiguïté.

Dans l'affaire du Sud-Ouest africain (1961), il a été décidé que, au cas
où ni l’une ni l’autre des Parties faisant cause commune ne compterait de
juge de sa nationalité sur le siège, lesdites Parties auraient la faculté de
désigner d’un commun accord un seul juge ad hoc (Sud-Ouest africain,
CLS. Recueil 1961, p. 3).

Si, en revanche, la Cour compte parmi ses membres un juge ayant la
nationalité d’une des parties, ne serait-ce que de l’une d'elles, il ne sera pas
désigné de juge ad hoc (Juridiction territoriale de la Commission interna-
tionale de l'Oder, C.P.J.1. série C n° 17 (II), p. 8: Régime douanier entre
l'Allemagne et l'Autriche, 1931, C.P.J.I. série AIB n° 41, p. 88).

Si l'on applique à lu présente instance cette jurisprudence parfaitement
cohérente de la Cour, aucun des Etats défendeurs n'était habilité à dési-
gner un juge ad hoc.

On peut donc dire qu'en l'espèce, ni l’une ni l’autre des deux fonctions
élémentaires de l'institution du juge ad hoc n’a été remplie de façon satis-
faisante du point de vue de la composition de la Cour. A mon sens, la
question revêt un intérêt tout particulier parce que, manifestement, son
importance ne se limite pas à la procédure et pourrait avoir une portée
concrète de très grande ampleur.

IT. COMMENT APPRÉCIER LA RESERVE DE L’ESPAGNE À L'ARTICLE IX
DE LA CONVENTION SUR LE GÉNOCIDE

5. Dans le cas particulier de l'Espagne, les conditions permettant de
conférer compétence à la Cour internationale de Justice n’ont pas été réu-
nies.

Mais il convient de faire observer qu’une réserve telle que celle que
l'Espagne a formulée à l’article IX de la convention pour la prévention et
la répression du crime de génocide ne favorise certainement pas la mise
en place d’une communauté internationale organisée selon le droit.

Comme la Cour l’a dit dans l'avis consultatif quelle a rendu le 28 mai
1951, «les principes qui sont à la base de la convention sont des principes
reconnus par les nations civilisées comme obligeant les Etats même en
dehors de tout lien conventionnel» (Réserves à la convention pour la pré-
vention et la répression du crime de génocide, avis consultatif, CLS.
Recueil, 1951, p. 23) et

« Dans une telle convention, les Etats contractants n’ont pas d’inté-
rêts propres; ils ont seulement, tous et chacun, un intérêt commun.
celui de préserver les fins supérieures qui sont la raison d’être de la
convention.» (/bid.)

Les Etats ne choisissent pas de parler pour exprimer leur foi dans le

64
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 822

droit international, ils ne vont pas se contenter d’exposer leurs vœux, ils
prennent des mesures concrètes pour réaliser les droits de l’homme et les
libertés fondamentales.

Dans une association aussi éminemment politique que la communauté
internationale, la protection judiciaire de ces droits et de ces libertés est
quasiment le seul moyen de réaliser ce à quoi Grotius rêvait, une com-
munauté internationale qui fit véritablement le genus humanum.

II]. AUTRES QUESTIONS PERTINENTES

6. Au paragraphe 15 de son ordonnance, la Cour dit:

«Considérant que la Cour est profondément préoccupée par le
drame humain, les pertes en vies humaines et les terribles souffrances
que connait le Kosovo et qui constituent la toile de fond du présent
différend, ainsi que par les victimes et les souffrances humaines que
Pon déplore de façon continue dans l’ensemble de la Yougoslavie. »

Le libellé de cette déclaration me parait inacceptable pour plusieurs
raisons. La première est que cet énoncé fait part d'une préoccupation
humanitaire double. La Cour dit être «profondément préoccupée» et
évoque en même temps «les pertes en vies humaines» et «les victimes».
De sorte qu’en ce qui concerne «l’ensemble de la Yougoslavie», la Cour
évoque techniquement «les victimes» comme un fait qui ne cause pas de
«préoccupation profonde». En outre, l'énoncé permet également de
l'interpréter comme signifiant que le Kosovo ne fait pas partie de la Yougo-
slavie. C’est-à-dire qu'après avoir mis en relief la situation au Kosovo-
Metohija, la Cour utilise l'expression «dans l'ensemble de la Yougosla-
vie». Compte tenu de la situation de fait et de la situation de droit, il
aurait fallu dire «dans le reste de la Yougoslavie». De surcroît, faire allu-
sion au «Kosovo» et à «l’ensemble de la Yougoslavie» non seulement
n’a aucun fondement juridique dans la situation actuelle, mais ne repose
pas sur les faits non plus. C’est l’ensemble de la Yougoslavie qui est atta-
qué. Les souffrances et les pertes en vies humaines sont malheureusement
un fait s'appliquant en général au pays tout entier; dans ces conditions,
même si elle avait eu à sa disposition des chiffres précis concernant le
nombre des victimes et l'ampleur des souffrances de la population de la
Yougoslavie, la Cour n’aurait de toute façon pas eu le droit moral d’éta-
blir la moindre discrimination à cet égard. De plus, dire que «le drame
humain ... et les terribles souffrances que connaît le Kosovo et qui cons-
tituent la toile de fond du présent différend» non seulement est une indi-
cation de caractère politique mais représente, ou pourrait représenter,
une sorte de justification de l'attaque armée menée contre la Yougoslavie.
Il suffit de rappeler à ce propos que l'Etat défendeur qualifie son action
armée d'intervention humanitaire.

Il appartient à la Cour d'établir à un stade ultérieur de la procédure
quelle est véritablement la situation en droit, c’est-à-dire quels sont les
faits pertinents. Au stade actuel, la question des raisons profondes de

65
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 823

l'attaque armée dirigée contre la République fédérale de Yougoslavie fait
l'objet dallégations politiques. Le défendeur soutient qu'il s’agit d'une
intervention humanitaire provoquée par «le drame humain et les terribles
souffrances». tandis que le demandeur estime que sedes materiae les rai-
sons profondes sont à chercher ailleurs — dans le soutien apporté à
l'organisation terroriste à l'œuvre au Kosovo et dans la volonté politique
de sécession qui anime le Kosovo-Metohija.

Nous avons donc affaire ici à des qualifications politiques opposées
dans lesquelles la Cour ne devrait pas entrer, cela lui est méme interdit a
mon avis, si ce n’est dans le cadre d’une procédure judiciaire normale.

7. L’énoncé du paragraphe 39 de l’ordonnance donne l'impression que
la Cour cherche assez élégamment à renvoyer la balle dans le jardin du
Conseil de sécurité. Pour l'essentiel, c’est inutile, parce que, sous sa forme
actuelle, cet énoncé n’est qu'une simple paraphrase d’une donnée élémen-
taire qui est que «le Conseil de sécurité est investi de responsabilités spé-
ciales en vertu du chapitre VII de la Charte». Il est possible, certes, de
l'interpréter aussi comme un appel lancé à l'organe des Nations Unies qui
est très précisément chargé de prendre des mesures en cas de menace
contre la paix, de rupture de la paix ou d'acte d'agression et qui a
d’ailleurs été conçu à cet effet; mais, en l’occurrence, la Cour devrait rap-
peler aussi une autre donnée élémentaire: en vertu de l’article 36, para-
graphe 3, de la Charte des Nations Unies, un différend juridique doit être
soumis à la Cour internationale de Justice.

8. En utilisant l'appellation «Kosovo» au lieu de l'appellation offi-
cielle de «Kasovo-Metohija», la Cour a continué de suivre la pratique
des organes politiques des Nations Unies, pratique dont, d’ailleurs, les
Etats défendeurs ne se départissent jamais.

ll est difficile de justifier pareille pratique, sauf, bien entendu, si nous ad-
mettons que l'opportunité politique, les intérêts politiques et concrets sont
à cet égard des arguments valables. C’est ce que montre également de fa-
çon éloquente la pratique suivie pour désigner la République fédérale de
Yougoslavie. À la suite de la sécession de certaines parties de l’ancienne
Fédération yougoslave, les organes des Nations Unies et les Etats défen-
deurs eux-mêmes ont utilisé la formule «Yougoslavie (Serbie et Monténé-
gro)». Mais, depuis le 22 novembre 1995, le Conseil de sécurité utilise,
dans ses résolutions 1021 et 1022, la formule « République fédérale de You-
goslavie » au lieu de l’ancienne formule « République fédérative de Yougo-
slavie (Serbie et Monténégro)», sans qu'il y ait eu de décision expresse à cet
égard et dans une situation de droit inchangée par rapport à celle dans la
quelle le Conseil, comme d'autres organes des Nations Unies, se servait de
la formule «République fédérative de Yougoslavie (Serbie et Monténé-
gro)». Le fait que ce changement de pratique du Conseil de sécurité date
du lendemain du jour où a été paraphé l'accord de paix de Dayton auto-
rise à soutenir avec assez de fermeté que cette pratique concrète ne s’ins-
pire pas de critères juridiques objectifs mais plutôt de critères politiques.

En utilisant le terme «Kosovo» au lieu du nom «Kosovo-Metohija »,
la Cour, en fait, fait deux choses à la fois:

66
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 824

a) elle adopte Pappellation courante et populaire servant à désigner les
unités territoriales d’un Etat indépendant:

b) elle laisse de côté (appellation officielle de la province méridionale
de Serbie, appellation consacrée par les actes constitutionnels et juri-
diques tant de la Serbie que de la République fédérale de Yougosla-
vie. En outre, la Cour agit ainsi contrairement à la pratique établie par
les organisations internationales compétentes. Par exemple, la dési-
gnation officielle de la province méridionale de Serbie «Kosovo-
Metohija» est celle qui figure dans l’accord conclu par la République
fédérale de Yougoslavie et l'Organisation pour la sécurité et la coopéra-
tion en Europe Unternational Legal Materials, 1999, vol. 38, p. 24).

Même si pareille pratique, laquelle, à mon sens, est totalement incor-
recte, non seulement sur le plan du droit mais aussi du point de vue du
bon usage, pouvait se défendre quand elle émane d’entités qui situent
l'intérêt et la commodité au-dessus de la loi, elle est inexplicable quand
elle émane d’un organe judiciaire.

9, L'expression «droit humanitaire» que la Cour utilise aux para-
graphes 18 et 37 de son ordonnance prête également à confusion, pour
une double raison: d’un côté, la Cour ne manifeste pas une parfaite cohé-
rence dans l'emploi de cette formule. Dans l'affaire de Application de
la convention sur le génocide, la Cour a dit que ladite convention faisait
partie du droit humanitaire, alors qu’il est manifeste qu'en raison de sa
nature même, ladite convention relève du droit pénal international (voir
l'opinion dissidente de M. Kreéa dans l'affaire relative à l’ Application de
la convention pour la prévention et la répression du crime de génocide,
exceptions préliminaires, C.J. Recueil 1996 (II), p. 774-775, par. 108).

D'un autre côté, il me semble que dans la présente ordonnance, la for-
mule «droit humanitaire» est employée en un sens différent plus proche
du sens généralement accepté aujourd'hui. Et il convient de faire précisé-
ment état de l’extrait pertinent de l'ordonnance en raison même du libellé
des paragraphes 18 et 37. En isolant le droit humanitaire parmi les règles
de droit international que les parties sont tenues de respecter, il est pos-
sible que la Cour veuille, discrètement, voire timidement, justifier impli-
citement l'attaque armée dirigée contre la République fédérale de You-
goslavie out tout au moins en atténuer les conséquences sur le plan du droit.

Dans son premier sens juridique, le droit humanitaire correspond impli-
citement aux règles du jus in bello. Si la Cour s’inspirait, comme je n’en
doute nullement, de considérations humanitaires quand elle a souligné la
nécessité de respecter les règles du droit humanitaire, elle aurait dû souli-
gner expressément aussi l'importance fondamentale que revêt la règle
énoncée à l’article 2, paragraphe 4, de la Charte, laquelle trace la ligne de
démarcation entre une société internationale primitive, où le droit fait
défaut, et une communauté internationale organisée où règne le droit.

(Signé) Milenko KRECA.

67
